Dissenting Opinion.
Lairy, J.
— This case holds that errors of the trial court in sustaining or overruling challenges to jurors when a jury is being empaneled to try a case may be properly assigned as cause for a new trial, but that, where such a ruling is designated in the motion for a new trial as an “error of law occurring at the trial,” it cannot be considered, for the reason that the trial of a case does not begin until the jury is empaneled and sworn. The decision on this question is based on a like decision by this court in the case of Bush v. State (1920), 189 Ind. 467, 128 N. E. 443. The writer was unable to agree to the proposition when it was stated in the case cited and was marked as dissenting. After a further consideration of the question, the writer is convinced that, in fairness to the court and to himself, a brief statement should be made of the reasons that impelled the dissent.
The statute provides that a new trial may be granted in the following cases. Then follow eight clauses specifying in general terms the grounds upon which motions for new trials may be based. It has been generally held that it is not sufficient to assign a cause for a new trial in the general words as used in the first, second, third, seventh or eighth clauses of the statute. If misconduct of the jury is relied on, the specific acts of misconduct must be set out in the motion, and the same rule applies to the other clauses mentioned. Gregory v. Schoenell (1876), 55 Ind. 101; Musselman *148v. Musselman (1873), 44 Ind. 106; Snodgrass v. Hunt (1860), 15 Ind. 274.
It has been the general practice in assigning causes for a new trial to set out specifically the cause relied on as constituting the reason for the relief asked, without designating the particular clause of the statute authorizing the specification made. It has been generally understood that, if the specified cause for a new trial was authorized by any clause of the statute, it was properly assigned, even though the motion did not indicate the particular clause of the statute under which it was filed.
An old text-book on pleading and practice, which is highly esteemed by the bench and bar of this state, presents the rule thus: “This specification relates exclusively to such errors' as may be committed at the trial. When the trial may be regarded as commenced is a question of some doubt. For some purposes, the trial is held to be commenced with the swearing of the jury, and to continue until the motion for a new trial is disposed of. There are other matters more nearly connected with the trial about which there is some question. For example, questions arising upon the right to a trial by jury; in the selection of the jury, questions of the competency of jurors, the right to challenge, and the like. These questions although nearly connected with, cannot be regarded as a part of the trial, but rather as settling who the triers shall be. The question is not one of practical importance, where it is certain that the error complained of is within any of the statutory .causes. It is.not necessary to designate in the motion whether the error is one occurring at or before the trial. It is only necessary to state specifically what the error is, and if it falls within either specification, it is sufficient.” 1 Works, Practice (2d ed.) §927.
Where a party assigns a specific reason for a new *149trial, which is authorized by the general statute on the subject, I am of the opinion that the court should not refuse to consider it because.the motion shows that it is assigned under the eighth eláuse, when it should have been assigned under the first clause. If the cause assigned is authorized by statute, and is sufficient in form and substance, the court should consider it, although it may not be properly classified.